DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The combination of structure present in independent Claim 1 along with the amended language was not found in the prior art of record.  In particular, the limitation of “a locking unit comprising a stop block, a return spring and a locking bar, said 15stop block being vertically movably mounted in said support base and comprising a second positioning portion, said second positioning portion of said stop block incorporating said first positioning portion of said slide, said return spring acting on said stop block to push said stop block toward said slide, said locking bar being horizontally movably mounted in said support base and movable by said handle 20relative to said stop block between a locking position where a locking portion of said locking bar pushes said stop block to hold said slide in position and an unlocking position where said locking portion of said locking bar is released from said stop block for allowing said slide to be displaced horizontally” in combination with the other structure disclosed in Claim 1 was not found in the prior art of record.  The closest prior art is to Herrig (US Pat. No. 9,585,806) which discloses “a clamping device for attaching a surgical auxiliary device to one side rail of an operating bed, comprising:  a support base; 5a handle .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Please refer to the PTO-892 Notice of References Cited form for a complete list of pertinent prior art made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAHIB T. ZAMAN/
Examiner
Art Unit 3673

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673